Exhibit 10.7




March 29, 2017

Equipment Advance - Notice Agreement




Bravo Multinational Incorporated ‘purchaser’ and Centro de Entretenimiento y
Diversion Mombacho S A. ‘vendor’




Agree as follows:

 

As per a Gaming Equipment purchase agreement signed May 4th, 2016, between both
parties; a further advancement of 100 gaming machines shall be immediately
effective as of this date.

The payment process of this staged advancement ($450,000) shall be as previously
agreed: 50% vendor loan ($225,000) and 50% in common stock issuance ($225,000
value) of the purchasers common stock – actual stock issuance will be upon the
completion of the purchaser’s currently pending action to be approved for a
reverse split of it’s common stock. Until such time as this company action
approval is fully effective, the vendor and purchaser have mutually agreed to
allow the stock issuance to be delayed until the company R/S action is fully
effectuated.

Upon which :

Written notice shall be given by Centro de Entretenimiento y Diversion Mombacho
S.A., as to the noticed effective date of the common share issuance and such
issuance share amount shall be calculated at the low trading price of the date
of notice; which calculation has been in this instance only altered (by
agreement of all parties) from the original agreement dated May 4, 2016. (such
issuance notice shall not exceed 30 days past the affective date of the R/S).

 

Date 29th day of March 2017

 

/s/

___________________________________________

Paul Parliament – President

Bravo Multinational Incorporated




Acceptance of Notice Agreement




/s/

___________________________________________

Julios Kosta – President

Centro de Entretenimiento y Diversion Mombacho S.A.